department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b04 genin-160811-05 office_of_chief_counsel number info release date uil --------------------------- ------------------------- -------------------------- dear -------------- this is in response to your letter dated date asking whether payments made by a tax-exempt_organization pursuant to its purpose statement to help needy individuals pay for the cost of an adoption are included in the individuals’ gross_income or subject_to information reporting we are pleased to provide you with the following general information sec_61 provides that except as otherwise provided by law gross_income means all income from whatever source derived sec_102 provides that the value of property acquired by gift is excluded from gross_income under sec_102 a gift must proceed from a ‘detached and disinterested generosity ’ ‘out of affection respect admiration charity or like impulses ’ 363_us_278 1960_2_cb_428 situation of revrul_2003_12 2003_1_cb_283 considered whether a grant received by an individual under a sec_501 charitable organization’s program to pay or reimburse certain expenses_incurred as a result of a disaster was includable in the individual’s gross_income revrul_2003_12 cites revrul_99_44 1999_2_cb_549 for the proposition that in general a payment made by a charity to an individual that responds to the individual’s needs and does not proceed from any moral or legal duty is motivated by detached and disinterested generosity in situation of revrul_2003_12 the grants made by the charitable_organization are designed to help distressed individuals with unreimbursed medical temporary housing or transportation_expenses they incur as a result of a flood under these facts revrul_2003_12 concludes that payments made by the sec_501 charitable_organization are made o ut of detached and disinterested generosity rather than to fulfill any moral or legal duty and thus are excluded from the gross_income of the recipients under sec_102 revrul_2003_12 also concludes that the amounts excluded from gross_income under the ruling are not subject_to information reporting under sec_6041 genin-160811-05 thus payments analogous to those described in your letter have been held to be gifts and therefore not includible in the recipient’s gross_income or subject_to information reporting if the payments are made directly to the needy individuals this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2006_1 sec_2 2006_1_irb_7 if you have any additional questions please contact --------------- ----------------------- of this office at -------------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
